     Case 19-12596-JKS          Doc 22   Filed 04/16/19 Entered 04/17/19 11:28:53               Desc Main
                                         Document     Page 1 of 2




                                                                           Order Filed on April 16, 2019 by
                                                                            Clerk U.S. Bankruptcy Court
                                                                               District of New Jersey

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
In Re:                                                   Case No.:       ____________________
                                                                               19-12596

  David L Wecht                                          Judge:          ____________________
                                                                            John K. Sherwood

                                                         Chapter:                       7




            ORDER Re VOLUNTARY CONVERSION FROM CHAPTER 13 TO CHAPTER 7


         The relief set forth on the following page is hereby ORDERED.




          DATED: April 16, 2019
Case 19-12596-JKS         Doc 22     Filed 04/16/19 Entered 04/17/19 11:28:53           Desc Main
                                     Document     Page 2 of 2


       The Court having noted the voluntary conversion to chapter 7 by the debtor, and for good
cause shown, it is hereby


       ORDERED that within 120 days of the date of this order the chapter 13 trustee shall file
a Final Report including an accounting of all receipts and distributions or a statement indicating
why the report cannot be filed, and it is further


       ORDERED that upon the filing of the Final Report the chapter 13 trustee is discharged as
trustee of the estate and the bond is canceled, and it is further


       ORDERED that within 14 days the debtor shall file:

       •       amendments to previously filed schedules and statements as necessary,

       •       all schedules and statements required by 11 U.S.C. § 521(a), if such documents
               have not already been filed, and

       •       a schedule of all property which was acquired after the commencement of the
               case, but before the entry of this order, and

       •       a schedule of executory contracts and unexpired leases entered into or assumed
               after the commencement of the case, but before the entry of this order, and

       •       a schedule of unpaid debts incurred after the commencement of the case, but
               before the entry of this order.




                                                                                          rev.12/1/09




                                                    2
